                                                                                                                  Case 2:18-cv-01671-KJD-EJY Document 30 Filed 03/22/21 Page 1 of 2



                                                                                                            1   NADINE M. MORTON, ESQ.
                                                                                                                Nevada Bar No. 8583
                                                                                                            2
                                                                                                                MORTON LAW, PLLC
                                                                                                            3   11700 West Charleston Boulevard
                                                                                                                Suite 170-65
                                                                                                            4   Las Vegas, NV 89135
                                                                                                                (702) 718-3000 Telephone
                                                                                                            5
                                                                                                                (702) 435-9828 Facsimile
                                                                                                            6   nadine@mortonlawnv.com
                                                                                                                Attorney for Plaintiff
                                                                                                            7

                                                                                                            8
                                                                                                                                             UNITED STATES DISTRICT COURT
                                                                                                            9
                                                                                                                                                    DISTRICT OF NEVADA
                                                                                                           10
                                                                                                                JOSEPH BARRESE,                                  )   Case No.: 2:18-cv-1671-KJD-EJY
                                                                                                           11                                                    )
                                                                                                           12                       Plaintiff,                   )   MOTION TO REMOVE COUNSEL
                                                                                                                                                                 )   FROM CM/ECF SERVICE LIST AND
                                                                                                           13                       v.                           )   REQUEST FOR DISCONTINUATION
                                                           702.710.3333 Telephone 702.435.9828 Facsimile
                   11700 West Charleston Blvd., Suite 170-65




                                                                                                                                                                 )   OF NOTICE AND ORDER
                                                                                                           14   LAS VEGAS METROPOLITAN POLICE )
                                                                                                                DEPARTMENT, DEPUTY CHIEF                         )
                           Las Vegas, NV 89135
MORTON LAW, PLLC




                                                                                                           15   RICHARD SUEY, individually and in his            )
                                                                                                                official capacity; CORRECTIONS OFFICER )
                                                                                                           16   KEVIN GALE, individually and in his              )
                                                                                                                official capacity; DOES 1 through 10,            )
                                                                                                           17   individually and/or in their official capacities;)
                                                                                                                DOE CLASSIFICATION EMPLOYEES 1 )
                                                                                                           18
                                                                                                                through 10, individually and/or in their         )
                                                                                                                official capacity; ROE CORPORATIONS 1 )
                                                                                                           19
                                                                                                                through 10, Foreign and/or Domestic              )
                                                                                                                Corporations,
                                                                                                           20                                                    )
                                                                                                                                   Defendants.                   )
                                                                                                           21                                                    )
                                                                                                                                                                 )
                                                                                                           22
                                                                                                                                                                 )
                                                                                                           23                                                    )
                                                                                                                                                                 )
                                                                                                           24                                                    )
                                                                                                                                                                 )
                                                                                                           25                                                    )
                                                                                                                                                                 )
                                                                                                           26                                                    )
                                                                                                                                                                 )
                                                                                                           27

                                                                                                           28



                                                                                                                                                                -1-
                                                                                                                  Case 2:18-cv-01671-KJD-EJY Document 30 Filed 03/22/21 Page 2 of 2



                                                                                                            1
                                                                                                                   Attorney Nadine M. Morton, of Morton Law, PLLC, brings this Motion to Remove Counsel,
                                                                                                            2
                                                                                                                A.J. Sharp, from CM/ECF Service/Mailing List and Request Discontinuance of Notice, as he is
                                                                                                            3
                                                                                                                not associated counsel for Plaintiff nor is employed with Morton Law, PLLC.
                                                                                                            4
                                                                                                                       DATED THIS 22nd day of March, 2021.
                                                                                                            5
                                                                                                                                                           MORTON LAW, PLLC
                                                                                                            6
                                                                                                                                                           /s/ Nadine M. Morton
                                                                                                            7
                                                                                                                                                           ___________________________________
                                                                                                            8                                              NADINE M. MORTON, ESQ.
                                                                                                                                                           Nevada Bar No. 8583
                                                                                                            9                                              11700 West Charleston Boulevard
                                                                                                                                                           Suite 170-65
                                                                                                           10
                                                                                                                                                           Las Vegas, NV 89135
                                                                                                           11                                              Attorney for Plaintiff

                                                                                                           12
                                                                                                                       IT IS SO ORDERED THIS 22nd DAY OF MARCH, 2021.
                                                                                                           13
                                                           702.710.3333 Telephone 702.435.9828 Facsimile
                   11700 West Charleston Blvd., Suite 170-65




                                                                                                           14
                           Las Vegas, NV 89135
MORTON LAW, PLLC




                                                                                                           15

                                                                                                           16
                                                                                                                                                    ________________________________________
                                                                                                           17                                       UNITED STATES MAGISTRATE JUDGE

                                                                                                           18

                                                                                                           19

                                                                                                           20

                                                                                                           21

                                                                                                           22

                                                                                                           23

                                                                                                           24

                                                                                                           25

                                                                                                           26

                                                                                                           27

                                                                                                           28



                                                                                                                                                             -2-
